UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4881


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER TERRELL SHORT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     William L. Osteen,
Senior District Judge. (1:07-cr-00084-WLO)


Submitted:   April 12, 2010                  Decided:    June 29, 2010


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Cannon, III, CANNON LAW OFFICES, PLLC, Greenville,
North Carolina, for Appellant.  Sandra Jane Hairston, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant      to     a     plea   agreement,          Christopher        Terrell

Short pled guilty to possession with intent to distribute 1000.2

grams    of    cocaine      hydrochloride,            in     violation      of    21     U.S.C.

§   841(a)(1)      (2006).         The    district         court    sentenced      him    as   a

career offender to a 190-month term of imprisonment.                              On appeal,

Short’s       counsel      has    filed     a       brief     pursuant      to    Anders       v.

California,        386    U.S.    738     (1967),      stating      that     there     are     no

meritorious        issues    for       appeal   but        questioning      the   procedural

reasonableness of Short’s sentence.                         Short has filed a pro se

supplemental brief.          Finding no reversible error, we affirm.

              Although neither Short nor his counsel challenges the

adequacy      of    plea    hearing        on   appeal,        we    have    reviewed        the

transcript of the plea hearing for plain error.                                   See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (providing

standard).         Our careful review of the record convinces us that

the district court substantially complied with the mandates of

Fed. R. Crim. P. 11 in accepting Short’s guilty plea and that

any     omission     on     the    court’s          part     did    not    affect      Short’s

substantial rights.              Moreover, the district court ensured that

Short’s guilty plea was knowing and voluntary and supported by a

sufficient factual basis.                  See United States v. DeFusco, 949

F.2d 114, 116, 119-20 (4th Cir. 1991).



                                                2
           Short     and     his     counsel       question      the     procedural

reasonableness of Short’s sentence.                 We review a sentence for

reasonableness under an abuse-of-discretion standard.                          Gall v.

United States, 552 U.S. 38, 51 (2007).                      This review requires

appellate consideration of both the procedural and substantive

reasonableness     of   a   sentence.        Id.        This   court    must    assess

whether   the   district     court    properly       calculated        the   advisory

guidelines range, considered the factors in 18 U.S.C. § 3553(a)

(2006), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                   Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010); United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                         Finally,

this   court    reviews     the     substantive         reasonableness         of    the

sentence, “examining the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”     United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

           Counsel      first      asserts       that      Short’s     prior        North

Carolina convictions should not count separately for purposes of

designating Short as a career offender under U.S. Sentencing

Guidelines     Manual   § 4B1.1     (2006    &     Supp.    2007).       Because       an

intervening arrest separated Short’s two state court convictions

for felony possession with intent to sell and deliver cocaine,

                                        3
the district court properly counted the convictions as separate

offenses.    See USSG § 4A1.2(a)(2).             To the extent counsel also

attempts to challenge the validity of Short’s January 31, 2001

predicate   offense,    he   may   not     do    so   in    this    appeal.        See

Custis v. United States, 511 U.S. 485, 493-97 (1994).

            Next,   Short    asserts     in     his   pro   se    brief    that    the

predicate    offenses   on    which      the     district        court    relied    to

classify him as a career offender did not constitute felonies

because he was sentenced to less than twelve months.                         Short’s

claim is foreclosed by our decision in United States v. Harp,

406 F.3d 242, 246 (4th Cir. 2005). 1             Thus, Short is not entitled

to relief on this claim.

            Counsel also suggests that the district court did not

adequately state its reasons for imposing a 190-month sentence. 2

Because Short argued in the district court for a sentence below

the career offender guidelines range, we conclude that he has

preserved this claim for appellate review.                  See Lynn, 592 F.3d


     1
        Short relies on an unpublished decision in United
States v. Lemons, 280 F. App’x 258, 258-59 (4th Cir.), cert.
denied, 129 S. Ct. 238 (2008), as support for his claim of
procedural error.  However, Short mischaracterizes the holding
in Lemons.
     2
       Based on the case cited in the issue statement in the
formal brief, we liberally construe the claim as challenging the
adequacy of the district court’s reasons for the selected
sentence.



                                       4
at 578, 581.               We have reviewed the sentencing transcript and

find no abuse of discretion.                    See id. at 576 (stating standard

of   review).              Although   the      district     court’s    explanation      was

brief, the court specifically considered the facts of Short’s

case in imposing a within-guidelines sentence.                          See Gall, 552

U.S.       at   51     (stating       that      district      court    “must    make     an

individualized assessment based on the facts presented”); Lynn,

592 F.3d at 576 (“[I]n explaining a sentencing decision, a court

need not robotically tick through § 3553(a)’s every subsection,

particularly           when     imposing       a     within-Guidelines     sentence.”)

(internal       quotation       marks     and      citation   omitted).        Thus,    the

district court committed no procedural error in sentencing Short

as a career offender. 3

                Finally, turning to counsel’s claim that the career

offender guidelines range overstated Short’s criminal history,

we lack the authority to review a sentencing court’s decision

not to depart downward “unless the court failed to understand

its authority to do so.”                United States v. Brewer, 520 F.3d 367,

371 (4th Cir. 2008).                  Based on our review of the sentencing

hearing,        we    are     convinced      that     the   district    court    clearly

recognized           its    authority     to       depart   but   determined     that     a

       3
       In light of our conclusion, we need not address counsel’s
argument that, in the event Short was not a career offender, he
should be placed in criminal history category II.



                                                5
downward departure was not warranted on the facts of Short’s

case.    Thus, this claim is not reviewable on appeal.                   Id.

            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious       issues    and       have       found    none.

Accordingly,    we    affirm   the     district   court’s      judgment.          This

court requires that counsel inform his client, in writing, of

the right to petition the Supreme Court of the United States for

further   review.      If    the   client    requests       that    a   petition    be

filed,    but   counsel     believes    that   such     a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                         6